                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FOLKMANIS, INC.,                                   Case No. 18-cv-00955-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9             v.                                         MOTION TO ALTER OR AMEND
                                                                                            JUDGMENT
                                  10     UPTOWN TOYS LLC,
                                                                                            Docket No. 29
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Previously, the Court granted Plaintiff Folkmanis, Inc.’s motion for default judgment but

                                  14   did not award the full monetary relief requested. Se Docket No. 26 (order). Folkmanis now

                                  15   moves to alter or amend the final judgment. See Fed. R. Civ. P. 59(e). The Court finds this matter

                                  16   suitable for disposition without oral argument and thus VACATES the hearing on the motion.

                                  17   The motion for relief is hereby DENIED.

                                  18                                         I.      DISCUSSION

                                  19   A.     Legal Standard

                                  20
                                                      [A]ltering or amending a judgment under Rule 59(e) is an
                                  21                  “extraordinary remedy” usually available only when (1) the court
                                                      committed manifest errors of law or fact, (2) the court is presented
                                  22                  with newly discovered or previously unavailable evidence, (3) the
                                                      decision was manifestly unjust, or (4) there is an intervening change
                                  23                  in the controlling law. . . . [A] Rule 59(e) motion may not be used to
                                                      “raise arguments or present evidence for the first time when they
                                  24                  could reasonably have been raised earlier in the litigation.”
                                  25   Rishor v. Ferguson, 822 F.3d 482, 491-92 (9th Cir. 2016).

                                  26          In the instant case, Folkmanis argues for amendment or alteration on the grounds that (1)

                                  27   the Court committed a manifest error of fact (on the issue of willfulness) and that (2) the Court

                                  28   committed a manifest error of law (regarding statutory damages).
                                   1   B.     Manifest Error of Fact

                                   2          Folkmanis argues that the Court erred in declining to find that Defendant Uptown Toys

                                   3   LLC’s infringement was willful. According to Folkmanis, if the Court had accepted all

                                   4   allegations in the complaint as true (as required given the entry of default against Uptown), then it

                                   5   should have found willful infringement. There are two problems with this contention. First, only

                                   6   well-pled allegations are deemed true. See Fair Hous. v. Combs, 285 F.3d 899, 906 (9th Cir.

                                   7   2002). The allegation that Uptown had knowledge of the Folkmanis puppets is conclusory and

                                   8   therefore not well pled. Second, even if there were factual allegations to support Uptown’s

                                   9   knowledge of the Folkmanis puppets, that does not mean that a court is barred from inquiring as to

                                  10   the truth of that allegation. Federal Rule of Civil Procedure 55(b) explicitly states that a “court

                                  11   may conduct hearings . . . when, to enter or effectuate judgment, it needs to [e.g.,] establish the

                                  12   truth of any allegation by evidence.” Fed. R. Civ. P. 55(b). Thus, it was proper for this Court to
Northern District of California
 United States District Court




                                  13   examine what evidence of willfulness there actually was. See, e.g., Docket No. 26 (Order at 9)

                                  14   (finding insufficient “evidence of willful infringement to support a higher statutory damages

                                  15   award”).

                                  16          Folkmanis protests still that willfulness may be found based on Uptown’s failure to defend.

                                  17   While Folkmanis has cited some cases in support, see also Adobe Sys. v. Cain, No. 5:08-cv-02435

                                  18   RMW, 2008 U.S. Dist. LEXIS 97227, at *11 (N.D. Cal. Oct. 22, 2008) (stating that “[w]illfulness

                                  19   can also be inferred from a defendant’s failure to defend”), those cases are not binding authority

                                  20   on this Court. The Court is also wary of adopting Folkmanis’s position because, under that

                                  21   position, in any kind of infringement case, if there is a default by the defendant, then willfulness

                                  22   automatically follows. The Court also notes that, in a similar context, it was loath to make an

                                  23   inference of willfulness:

                                  24
                                                      Refusing to negotiate settlement does not raise an inference of
                                  25                  willfulness; the Court fails to see a logical connection between the
                                                      two. To the extent that an inference of willfulness could be drawn
                                  26                  from the mere refusal to settle, it is weak evidence of willfulness.
                                                      The same is true with respect to Mr. Adkins’s failure to appear in
                                  27                  the instant case. Moreover, there is evidence that suggests that Mr.
                                                      Adkins’s infringement was not willful. More specifically, it appears
                                  28                  that, once IO Group sent its cease-and-desist letter to Mr. Adkins, he
                                                                                         2
                                                       removed the infringing material from his website.
                                   1

                                   2   IO Grp., Inc. v. Adkins, No. C-04-4819 PJH (EMC), 2005 U.S. Dist. LEXIS 48995, at *17 (N.D.

                                   3   Cal. May 12, 2005) (report and recommendation), adopted in 2005 U.S. Dist. LEXIS 46685 (N.D.

                                   4   Cal. June 23, 2005); cf. Truong Giang Corp. v. Twinstar Tea Corp., No. C-06-3594 JSW (EMC),

                                   5   2007 U.S. Dist. LEXIS 100237, at *45-46 n.5 (N.D. Cal. Mar. 22, 2007) (report and

                                   6   recommendation) (noting that, in a trademark infringement/Lanham Act case, attorney’s fees may

                                   7   be awarded in an exceptional case but indicating that a defendant’s disregard of the judicial

                                   8   process – absent other willful behavior by defendant – would not make the case exceptional),

                                   9   adopted in 2007 U.S. Dist. LEXIS 38642 (N.D. Cal. May 29, 2007).

                                  10           Finally, Folkmanis asserts that willfulness may be found because it sent a cease-and-desist

                                  11   letter to Uptown in January 2018, and sued Uptown in February 2018; yet, as of April 2018,

                                  12   Folkmanis was still able to buy two infringing puppets (one zebra and one owl) from Amazon.
Northern District of California
 United States District Court




                                  13   See Docket No. 18-4 (Kollias Decl. ¶ 11 & Ex. 11) (Amazon receipt, showing the purchase of two

                                  14   puppets). The Court did not find this evidence particularly compelling because “the product may

                                  15   still have been available because Uptown was investigating Folkmanis’s claims of copyright

                                  16   infringement.” Docket No. 26 (Order at 9). Furthermore, there is nothing to indicate that Uptown

                                  17   was still selling the frog puppet – that fact, if anything, suggests that Uptown was being

                                  18   responsive to the charge of infringement. Even if the Court were to find willfulness based on the

                                  19   two sales, two discrete instances of willful infringement is not significant infringement that would

                                  20   support the amount of statutory damages sought by Folkmanis. There is nothing to indicate that,

                                  21   in April 2018, Uptown was making significant sales of the zebra and owl puppets or had a large

                                  22   inventory of such that it continued to offer to sell. See 17 U.S.C. § 504(c)(2) (providing that “the

                                  23   court in its discretion may increase the award of statutory damages to a sum of not more than

                                  24   $150,000”).

                                  25           Accordingly, the Court rejects Folkmanis’s contention that the Court committed a manifest

                                  26   error of fact on the issue of willfulness.

                                  27   C.      Manifest Error of Law

                                  28           Folkmanis argues that the Court also made a manifest error of law – i.e., in stating that
                                                                                         3
                                   1
                                                        “[m]ost . . . copyright . . . cases are about a defendant’s commercial
                                   2                    gain and the victim plaintiff’s resulting commercial loss. Those
                                                        economic factors tend to drive statutory damages awards . . . .”
                                   3                    Wilens v. Automattic Inc., No. 3:14-cv-02419-LB, 2015 U.S. Dist.
                                                        LEXIS 88781, at *60-61 (N.D. Cal. Apr. 28, 2015).
                                   4

                                   5   Docket No. 26 (Order at 10). According to Folkmanis, “[w]hile the court can certainly take into

                                   6   account any credible evidence of a defendant’s commercial gain in arriving at an amount of

                                   7   statutory damages, such commercial gain by itself does not ‘drive statutory damages awards’”;

                                   8   rather “‘sanction[ing] and vindicat[ing] the statutory policy of discouraging infringement’ drives

                                   9   the award of statutory damages.” Mot. at 7.

                                  10           However, awarding statutory damages based in part upon the defendant’s commercial gain

                                  11   and the plaintiff’s resulting commercial loss functions to discourage infringement. To the extent

                                  12   Folkmanis suggests there should a punitive aspect to a statutory damages as well, such punitive
Northern District of California
 United States District Court




                                  13   award applies only where there is willful infringement, an element absent here.

                                  14           Folkmanis protests that, at the very least, it should be awarded $30,000 and not $20,000

                                  15   because three puppets were infringed, and not just two. But Folkmanis ignores its concession in

                                  16   its motion for default judgment that it could not be awarded statutory damages for the frog puppet.

                                  17   See Docket No. 18 (Mot. at 5) (“Folkmanis is entitled to statutory damages for infringement of its

                                  18   owl and zebra puppets, but not for its frog puppet (which registration has an effective date after

                                  19   infringement commenced).”). The Court also notes that its award of $20,000 is not unreasonable

                                  20   given that, in its January 2018 cease-and-desist letter, Folkmanis itself proposed a settlement

                                  21   under which Uptown would make a one-time payment of $25,000. See Kollias Decl., Ex. 8

                                  22   (Letter at 5).

                                  23           Finally, to the extent Folkmanis suggests that the judgment here will not deter Uptown

                                  24   from future infringement, it has failed to make an adequate showing of such. Folkmanis is being

                                  25   awarded $20,000 in statutory damages, plus attorney’s fees and costs in the amount of $23,700 –

                                  26   for a total of $43,700. That Uptown may not have had to pay its own attorney’s fees because it

                                  27   did not formally defend the lawsuit, or that the cost to Folkmanis of enforcing the judgment may

                                  28   not be proven to have been worthwhile, does not render the award unreasonable.
                                                                                           4
                                   1          For the foregoing reasons, the Court rejects Folkmanis’s argument that the Court

                                   2   committed a manifest error of law.

                                   3                                        II.    CONCLUSION

                                   4          The motion to alter or amend the final judgment is denied.

                                   5          This order disposes of Docket No. 29.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: December 5, 2018

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
